Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed 12/30/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 4/16/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Note the crossed-through US patent document in the IDS filed 4/16/20 is not being considered as the name and document number do not match.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure sensing system configured to detect inhalation” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the language “the receptacle” (line 19-20) is unclear as the claim sets forth a receptacle of the guide element (line 14) and a receptacle of the housing (line 16) and it is not clear which receptacle is being referred to.
Regarding claim 16, the language “the receptacle” (line 1 and 2) is unclear as claim 9 sets forth a receptacle of the guide element (line 14) and a receptacle of the housing (line 16) and it is not clear which receptacle is being referred to in claim 16.
Claims 10-15 and 17-20 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Haber et al. (5,435,282).
Regarding claim 1, Haber shows a liquid drug cartridge (see Fig. 1-7, abstract and col. 4 ln. 20-21) which includes a container configured to store a liquid drug (see Fig. 2, container 60, see col. 4 ln. 20-21); a septum configured to seal a first end of the container (see Fig. 2, septum 62, see col. 4 ln. 25); and a needle assembly including a cap, a guide element, and a hollow needle (see Fig. 2, hollow needle assembly including cap 64, guide element 42, and hollow needle 34, see also Fig. 4-5 showing needle is hollow), wherein the needle assembly is reconfigurable between a first configuration in which the hollow needle does not extend through the septum and a second configuration in which the hollow needle extends through the septum (see Fig. 2, when container 60 is not loaded into the device the septum is not pierced by the needle, Fig. 3-5 for example show the second configuration where the 
Regarding claim 3, the Haber device is such that a distal end of the hollow needle from which the liquid drug is ejected protrudes from a distal end surface of the guide element by a predetermined distance (see Fig. 3-5 for example which shows the distal end of the hollow needed protruding from distal end surface of guide element 42 by a predetermined distance).
Regarding claim 4, the Haber device further includes a removable cap configured to interface with the needle assembly and enclose the distal end of the hollow needle (see Fig. 1-3, removable cap 4, see col. 3 ln. 9-27).
Regarding claim 7, the Haber device’s container is configured to contain doses of medication that can be delivered from the container in individual doses (see col. 5 ln. 6-18 and col. 6 ln. 35-51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Patel et al. (2003/0150446).
Regarding claim 2, Haber includes a piston (see Fig. 3 piston 66), but is silent as to it sealing the second end of the container which is repositionable relative to the container so as to selectively eject a volume of the liquid drug from the container via the hollow needle; however, Patel teaches a similar device which teaches this feature (see Patel para. 0016-0017 which discloses piston sealing the container, see Fig. 4 and 7A and 7B).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Haber device’s piston to be in sealing arrangement with the container, as taught by Patel, in order to ensure drug does not leak out of the container.
Regarding claim 9, Haber shows an aerosolization system (see Figs. 1-7, abstract for example) which includes a liquid drug cartridge including a container configured to store a liquid drug (see Fig. 2, container 60, see col. 4 ln. 20-21); a septum configured to seal a first end of the container (see Fig. 2, septum 62, see col. 4 ln. 25); and a needle assembly including a cap, a guide element, and a hollow needle (see Fig. 2, hollow needle assembly including cap 64, guide element 42, and hollow needle 34, 
Regarding claim 10, the modified Haber device’s housing further includes a mixing chamber in fluid communication with the front face of the membrane and the mouthpiece (see Haber Fig. 7, portion downstream of 16 which includes airflow mixed with aerosolized drug) and one or more air inlets in fluid communication with the mixing chamber and configured to inlet air into the mixing chamber in response to a user inhaling via the mouthpiece (see Haber Fig. 7, portion where air flow 78 enters mixing chamber defining the air inlets, see also Fig. 2, air inlets 86).
Regarding claim 20, the modified Haber device’s actuator mechanically displaces the piston relative to the container so as to dispense a predetermined desired amount of the liquid drug via the hollow needle (see Haber col. 5 ln. 6-18 and col. 6 ln. 35-51).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Patton et al. (2011/0168172).
Regarding claim 5, Haber is silent as to the needle being coated to inhibit microbial ingress into the container; however, Patton teaches a similar device which includes a coated needle to inhibit microbes (see Patton para. 0039).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Haber device’s needle to be coated, as taught by Patton, in order to prevent bacterial contamination (see Patton para. 0039).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Klimowicz et al. (6,427,682).
Regarding claim 6, the Haber device is silent as to further including a filter configured to inhibit microbial ingress into the container; however, Klimowicz teaches a similar cartridge device which includes a container with a filter (see Klimowicz Fig. 13 and col. 15 ln. 65 through col. 16 ln. 6, filter 334).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Haber device’s container to include a filter, as taught by Klimowicz, in order to prevent larger particles from being flushed out onto the aerosol generator thus causing potential clogging (see Klimowicz col. 16 ln. 3-6).

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber and Patel as applied to claim 10 above, and further in view of Anderson et al. (2010/0218760).
Regarding claim 11, the modified Haber device includes an airflow restrictor array that places the mixing chamber in fluid communication with the one or more air inlets (see Haber Fig. 2 restrictor array 88 in fluid communication with air inlets defined by portion which enters mixing chamber, Fig. 7), but is silent as to the restrictor array having greater resistance to air flow than the air inlets; however, Anderson teaches a similar device which includes this feature (see Anderson Fig. 7-10 and 11a-n; air flow restrictor array defined by elements 219 in Fig. 9 and 319 in Fig. 10, including restrictor inlets 222 and 322 respectively which are smaller than air inlets 255a and 255b and thus have greater resistance to air flow than the air inlets).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Haber device to include the air flow restrictor array as taught by Anderson in order to provide annular flow to sheath the aerosol spray to be delivered to the user (see Anderson para. 0015 and 0106).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber, Patel, and Anderson as applied to claim 11 above, and further in view of Valentin (2010/0154794).
Regarding claim 12, the modified Haber device includes air flowing through the mixing chamber in response to the user inhaling via the mouthpiece and surrounds a dosage of the drug aerosolized via the membrane so as to inhibit contact between the drug and the surrounding surfaces of the mixing chamber (see Anderson Fig. 7-10 and 11a-n, para. 0106, Haber Fig. 7), but is silent as to the flow explicitly being laminar; however, Valentin teaches a similar device which includes laminar air flow (see Valentin abstract and para. 0025).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Haber device’s air flow to explicitly be laminar, as taught by Valentin, in order to prevent loss of medication to be delivered via deposition on the inside walls of the inhaler (see Valentin para. 0025).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber, Patel, and Anderson as applied to claim 11 above, and further in view of Hamano et al. (7,721,730).
Regarding claim 13, the modified Haber device is silent as to explicitly including a pressure port connected to a pressure sensing system to detect inhalation of the user; however, Hamano teaches a similar device which includes this feature (see Hamano Fig. 2 and col. 6 ln. 4-18, pressure port 11 and sensing system 9).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Haber device to include a pressure .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber and Patel as applied to claim 9 above, and further in view of Kobayashi et al. (2010/0154793).
Regarding claim 15, the modified Haber device is silent as to including a controller having one or more processors and a tangible memory storing non-transitory instructions for control of the system when executed; however, Kobayashi teaches a similar device which includes a controller in the form of a CPU having tangible memory storing non-transitory instructions for control of the system (see Kobayashi para. 0039).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Haber device to include one or more processors and memory, as taught by Kobayashi for control of the system as these are well-known elements in the art for electronic control of such a system and would have been obvious substitution and would provide various programmable modes of operation.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber and Patel as applied to claim 9 above, and further in view of Felicelli et al. (6,267,154).
Regarding claim 16, the modified Haber device is silent as to the receptacle configured such that the cartridge cannot be inserted until a removable cap is removed from the cartridge; however, Felicelli teaches a similar cartridge device which includes a removable cap (see Felicelli Fig. 2, cap 194; Fig. 5, cap 531; see col. 5 ln. 38-50 and col. 7 ln. 1-10).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Haber device’s to include a removable cap for the cartridge, as taught by Felicelli in order to prevent unintended release .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber and Patel as applied to claim 9 above, and further in view of Litherland et al. (6,978,941).
Regarding claim 17, the modified Haber device is silent as to the membrane being coupled with the housing via elastomeric isolators; however, Litherland teaches a similar device which includes this feature (see Litherland Fig. 1-3 and 9, col. 4 ln. 49-67).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Haber device’s membrane to be coupled to the housing via elastomeric isolators, as taught by Litherland, in order to maximize efficiency of the system (see Litherland col. 1 ln. 36-41).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber and Patel as applied to claim 9 above, and further in view of Sinko (4,453,927).
Regarding claim 18, the modified Haber device is silent as to including an ultraviolet light configured to provide microbial control between doses; however, Sinko teaches a system including this feature (see Sinko col. 6 ln. 13-20). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Haber device to include an ultraviolet light, as taught by Sinko, in order to provide an acceptable method of sterilization.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber and Patel as applied to claim 9 above, and further in view of Wagner et al. (2010/0274126).
Regarding claim 19, the modified Haber device is silent as to the actuator pressurizing a vessel formed by the housing to reposition the piston relative to the container to dispense a dosage of the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 10, 2, and 11-23 of U.S. Patent No. 10,610,651. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include each structural and functional limitation as claimed (guide element supports hollow needle in fixed position and therefore is mounted to the guide element; displacement of the container relative to the guide element providing a receptacle) and includes further limitations (see patent claims 1 and 11) such that the patent claims are narrower versions of the instant claims.  As such, any infringement on the patent claims would result in infringement on the instant claims.
Instant claims 1-2 correspond to patent claim 1.  Instant claim 3 corresponds to patent claim 3.  Instant claim 4 corresponds to patent claim 4.  Instant claim 5 corresponds to patent claim 5.  Instant claim 6 corresponds to patent claim 7.  Instant claim 7 corresponds to patent claim 10.  Instant claim 8 corresponds to patent claim 2.  Instant claim 9 corresponds to patent claim 11.  Instant claims 10-20 correspond to patent claims 11-23, respectively.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785